Memorandum. The order of the Appellate Division should be affirmed.
The County Court suppressed certain oral and written statements made by defendant, as well as certain physical evidence secured as the result of these statements. The findings made by and the determination of the County Court have been affirmed by the Appellate Division. These findings are binding upon this court and, thus, we are required to accept them (NY Const, art VI, § 3; People v Rizzo, 40 NY2d 425; People v Leonti, 18 NY2d 384; Cohen and Karger, Powers of the New York Court of Appeals, § 198, p 742).
Given these findings beyond review, we are unable to say as a matter of law that the People have sustained their burden of proving beyond a reasonable doubt that these statements were made voluntarily (People v Huntley, 15 NY2d 72). Hence, the order of the Appellate Division must be affirmed.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed in a memorandum.